Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 26, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  157768                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellant,                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 157768
                                                                   COA: 329849
                                                                   Wayne CC: 15-002737-FC
  YASMEEN JASMILLA TAYLOR,
           Defendant-Appellee.

  _____________________________________/

         By order of July 27, 2018, the application for leave to appeal the April 24, 2018
  judgment of the Court of Appeals was held in abeyance pending the decisions in People v
  Dixon-Bey (Docket No. 156746) and People v Beck (Docket No. 152934). On order of the
  Court, Beck having been decided on July 29, 2019, 504 Mich ___ (2019), and leave to
  appeal having been denied in Dixon-Bey on July 29, 2019, 504 Mich ___ (2019), the
  application is again considered, and it is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 26, 2019
           b1118
                                                                              Clerk